DETAIL ACTION
	This Office Action is in response to the Applicant’s Appeal Brief Filed on July 9, 2021.
	Claims 1-10, 12-15, 32-42 and 44-48 are allowed in this Office Action 
(re-numbered 1-30).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered Applicant’s Arguments in Appeal Brief Filed (pages 12-25) dated July 19, 2021, regarding the features of claims 1 and 33, the claimed features “limiting, with the one or more processors, a number of statements of the database query statements on which a security analysis is performed by pre-filtering the database query statements based on statistical analysis of the database query statements to identify those of the database query statements that are statistically abnormal, including determining through the analyzing, whether a statement of the database query statements has an associated outlier statistic indicative of potential malicious”,   “performing the security analysis, with the one or more processors when the statement has the associated outlier statistic, on the corresponding database query statements to determine whether the corresponding database query statements pose a security risk to the database environment”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
	The prior art Cheng (US 8,844,028) discloses method and system of an integrated secured open database connectivity (ODBC) application programming 
The prior art Burger et al. (US 2010/0153431) discloses a method is illustrated as including defining a rule for executing a structured query language (SQL) statement, the rule including a resource threshold. A violation of the rule may be detected during an execution of the SQL statement. Further, SQL execution data is logged in a log table as a result of the rule being violated, the SQL execution data including a statistics collection recommendation. An estimated cost of gathering statistics indicated by the statistics collection recommendation is compared to an estimated resource savings and a data dictionary storing statistics on data objects associated with the SQL statement is updated as a function of the comparing.
	The prior art Belknap. (US 2009/0106219) discloses techniques, and mechanisms are disclosed for ensuring that a database command is executed according to a query plan that has been verified to be actually optimal. Except in rare circumstances, a database server does not execute a query plan unless it is first verified by the database server. The database server receives a request to execute a database command. The database server determines an unverified plan is the best plan for 
	The prior art Gupta et al. (US 2010/0095299) discloses Embodiments of a mixed workload scheduler and operating method efficiently handle diverse queries ranging from short less-intensive queries to long resource-intensive queries. A scheduler is configured for scheduling mixed workloads and comprises an analyzer and a schedule controller. The analyzer detects execution time and wait time of a plurality of queries and balances average stretch and maximum stretch of scheduled queries wherein query stretch is defined as a ratio of a sum of wait time and execution time to execution time of a query. The schedule controller modifies scheduling of queries according to service level differentiation.
	The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”





CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153